Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 9/2/21 and the interview on 9/13/21.  As directed by the amendment, claims 4, 7, and 11 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-20.

Terminal Disclaimer
The terminal disclaimer filed on 9/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,702,448; 10,918,565; 10,857,064; and 10,959911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brennan Swain 43,175 on 9/13/21.

The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed percussive massage device, the prior art does not disclose, either alone or suggest in combination, a device including a housing having first, second, and third handle portions that define a handle opening and first, second, and third axes, respectively, which cooperate to form a triangle such that the user can grasp any of the handle portions independently to use the device, an electrical source, a motor positioned in the housing, a switch for activating the motor, and a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor as set forth in independent claim 1.  The prior art is also silent as to a device including a housing having first, second, and third handle portions that define a handle opening and first, second, and third axes, respectively, that cooperate to form a first triangle such that the user can grasp any of the handle portions independently to use the device, the handle portions including exterior edges which define exterior edges extended which cooperate to form a second triangle, an electrical source, a motor positioned in the housing, a switch for activating the motor, and a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor as set forth in independent claim 6.  The prior art is also silent as to a device including a housing having first, second, and third handle portions that define a handle opening and include exterior edges which define exterior edges extended, the exterior edges extended defining a triangle that surrounds the handle opening such that the user can grasp any of the handle portions independently to use the device, an electrical source, a motor positioned in the housing, a switch for activating the motor, and a push rod assembly 
The closest prior art references of record are: Pepe (2017/0304145), Lee et al. (2020/0085675), Marton et al. (2019/0254921), Danby et al. (9,889,066), Tsai (2010/0145242), Griner (2017/0156974), Pivaroff (6,682,496), Rix (7,927,259), and Stanbridge (2012/0253245).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 6, 11, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/               Primary Examiner, Art Unit 3785